OPINION

Per Curiam:

James and Reva Hindley commenced this action against John Supera to recover damages for the defective construction of their home. A jury awarded them $4,000. On this appeal, Supera contends that the award is excessive, includes damages for defects beyond the warranty period, and that the jury was improperly instructed.
Each contention is without merit. The evidence fully supports the amount of damages, and that the defects for which damages were assessed existed at the time of the completion of the home. Moreover, if the instruction complained of was erroneously given (a point which we do not decide), it is not shown that a different result would probably obtain at a new trial free of that instruction. Truckee-Carson Irr. Dist. v. Wyatt, 84 Nev. 662, 448 P.2d 46 (1968). Thus, the error, if any, was harmless. NRCP 61.
Affirmed.